DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20, 23-32 and 34-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
Claims 17-20, 23-32 and 34-35 now recite “a support plate consisting essentially of organic material” and “at least one brake pad consisting essentially of organic material” or similar.  The original disclosure fails to support this new limitation.  Applicant appears to rely on [0021]-[0023] and [0025] for support.  However, the specification of particular resins does not support the preclusion of materials other than organic materials.    The limitation therefore constitutes new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Passalacqua et al EP 2 478 252 in view of Arbesman et al (US# 2015/0053517) and Sano (US# 2001/0003321).
Passalacqua et al disclose a friction assembly including; a support plate 12 comprising at least a support plate organic matrix [0025], at least one brake pad 10, and at least one reinforcing foil 18 of said plate; wherein the brake pad and the support plate are co-moulded [0039] from at least one heat-resistant resin, and wherein the reinforcing foil 23 is fixed to the support plate, embedded in said resin to prevent or limit deformations of the support plate in the use of said assembly, wherein the brake pad 10 is co-moulded to an opposite surface of the support plate 20 with respect to the surface to which the reinforcing foil 23 is anchored, to create a sandwich structure.   Passalacqua et al lack anchoring projections, joined to and that develop away from said foil.  Arbesman et al disclose a similar friction 
Passalacqua et al further lack the disclosure of the brake pad comprising a brake pad organic matrix.  Passalacqua et al instead merely specifies a known material [0036].  Sano discloses a similar brake pad and further teaches a pad of organic matrix.  [0043].  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use the friction composition taught by Sano for the brake pad of Passalacqua as an obvious and suitable friction compound.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK